Citation Nr: 1302770	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea (OSA).  

2. Entitlement to service connection for OSA.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to December 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, issued by the Atlanta, Georgia RO; and a May 2008 rating decision by the Atlanta, Georgia RO.  

The issues of whether new and material evidence has been received to reopen the claim for service connection for blackout spells; entitlement to service connection for coronary artery disease with hypertension and history of old myocardial infarction; and entitlement to service connection for gouty arthritis of the left and right ankles, were withdrawn from appellate consideration by the Veteran by letter dated in January 2012.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2012).  As, such, no further consideration of these issues will be afforded by the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of this proceeding is of record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for OSA was denied by an unappealed rating decision in February 2005, of which the Veteran was advised in February 2005.  

2. The evidence received since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for OSA and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed February 2005 rating decision, which denied service connection for OSA, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for OSA is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);  

(2) the layperson is reporting a contemporaneous medical diagnosis, or;  

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claim for service connection for OSA.  Since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Merits of the Claim-New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

The Veteran is seeking to reopen his claim for service connection for OSA.  The Board presently reopens the claim.  

The Veteran initially filed claims for service connection for OSA in August 2004, which was denied in an unappealed rating decision in February 2005.  The RO based this determination on a finding that in-service treatment records failed to show findings of any respiratory problem, including sleep apnea, and that there was no evidence to show that the OSA either occurred in or was caused by service.  The February 2005 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  At the time of this denial, the pertinent evidence of record included service treatment records; VA and private treatment records showing diagnosis of and treatment for OSA; and statements from the Veteran.  

Evidence submitted since the February 2005 rating decision, includes numerous written statements and oral testimony from the Veteran; a statement from the Veteran's spouse received at the Board in January 2013; and VA and private treatment records.  

The Veteran recently sought to reopen his claim in October 2006.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's requests to reopen were initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the February 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, VA and private treatment records show diagnoses of and treatment for OSA, and in his November 2012 testimony, the Veteran testified that he currently has OSA that had its onset in service, and that he has experienced OSA continuously since he was separated from service.  A statement from the Veteran's spouse received at the Board in January 2013 describes her observations of the Veteran whom she met in 1983; she describes the Veteran's breathing problems while sleeping, falling asleep while driving, and excessive tiredness.

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms as is his spouse.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds the lay evidence presented by the Veteran and his spouse, along with VA and private treatment records showing diagnoses of current OSA, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed OSA, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claim.  

For these reasons, the Board finds that the additional evidence received since the February 2005 rating decision warrants a reopening of the Veteran's claim of service connection for OSA, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for OSA and, to that extent only, the claim to reopen is granted.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claim for service connection for OSA for further development.  In particular, remand is required to provide the Veteran with VA examination and medical opinion for his OSA, as well as to obtain any outstanding Social Security Administration (SSA) records, and VA and private treatment records.  

The service treatment records, dated in March 1974, clearly show a history of symptoms of narcolepsy syndrome, treatment for blackout spells and drowsiness, and findings of unexplained recurrent drowsy state.  An electroencephalogram report indicated a history of several apparent "blackout spells" that the physician indicated were "most likely sleep."  Also, the Veteran indicated that he didn't know if he had "frequent trouble sleeping" on his December 1974 Report of Medical History for the purpose of separation.  

The post-service clinical and lay record contains competent evidence that the Veteran currently experiences OAS.  In this regard, a private treatment record, dated in January 2001, shows diagnosis of malaise and fatigue.  An October 2001 private treatment record reflects a diagnosis of depression with persistent episodes of malaise, fatigue, tiredness and sleepiness that prevents him from doing his usual activities.  In March 2003, the Veteran was diagnosed with sleep apnea, and in May 2003 and June 2003 he underwent sleep studies, which confirmed an assessment of severe OSA.  However, the Board finds that additional development is warranted with respect to this claim.  Specifically, VA examination and medical opinion has not yet been obtained to determine the etiology of the OAS.  On these facts, the Board finds that VA examination and opinion is warranted to address the nature and etiology of any current OAS.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Review of the record indicates that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) since October 2001.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claim, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain the SSA records.  

Also, the record indicates that the Veteran receives ongoing treatment at the Lake City, Florida and North Florida/South Georgia VA Medical Centers (VAMCs).  VA treatment records from these facilities, dated until May 2008 and March 2012, respectively, have been associated with the record; however, during his hearing, the Veteran testified that he also underwent treatment at the Gainesville, Florida VAMC.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records from the Lake City, North Florida/South Georgia, and Gainesville VAMCs.  As noted, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Finally, during the Veteran's hearing, he testified that he underwent a sleep study in 1980 performed by Dr. Larry Smith.  While the Board notes that records from Dr. Larry Smith have been associated with the claims file, treatment records dated in approximately1980 are not among them.  These records would be relevant to the issue on appeal and an attempt must be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his OSA.  The RO/AMC should take appropriate steps to obtain copies of any outstanding treatment records, to include any records from the Lake City, North Florida/South Georgia, and Gainesville VAMCs, and any records from Dr. Larry Smith, dated in approximately 1980.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2. The RO/AMC must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

3. After securing any SSA treatment records, and VA and/or private treatment records (or receiving a negative response), RO/AMC must also arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any current OSA.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner should review the pertinent evidence and all indicated tests and studies are to be performed.  Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner must provide the following opinion: Is it is at least as likely as not (i.e., a 50 percent probability or greater) that any current OSA is caused by or related to the Veteran's period of active duty?  The examiner should specifically address the findings in the service treatment records indicating complaints of repeated drowsiness.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions as well as those of his spouse.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  His spouse is competent to report readily observable features or symptoms of injury or illness.  If the reports are discounted, the examiner should provide a reason for doing so.  

An explanation for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resorting to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

4. After completion of the above and any additional development deemed necessary, the RO/AMC should review the issue on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


